Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 04, 2022

The Court of Appeals hereby passes the following order:

A23A0043. WILFREDO MONTES v. JAYHILL TRUCKING et al.

       Wilfredo Montes seeks to appeal from the superior court’s order affirming a
decision of the State Board of Workers’ Compensation. However, an appeal from a
decision of the superior court reviewing a decision of the State Board of Workers’
Compensation must be brought by application for discretionary appeal. See OCGA
§ 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App. 279, 279 (471 SE2d
59) (1996). Because Montes failed to follow the proper appellate procedure, his
appeal is hereby DISMISSED for lack of jurisdiction. See Adivari, 221 Ga. App. at
279.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/04/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.